DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-6 are allowed.

As per independent claims 1, 5 and 6, the prior art fails to teach the added limitation, added via the preliminary amendment filed on 7/30/2021, wherein the monitoring system determines that there is an occurrence of an abnormality or there is a sign of the abnormality in a steam supply valve that is provided in the steam supply unit when (i) at least one of the pressure detection value and the statistical pressure data deviates from a predetermined criterion thereof and (ii) the temperature detection value and the temperature statistical data satisfy predetermined criterion thereof, in combination with the other claimed features and or limitations as claimed.

The examiner of record agrees with the written opinion in PCT/JP2019/041669 and echoes the opinions and findings in what the closest art of record is, and which can be further comparatively described with respect to the pending claims, and this is summarized as follows:

JP 2003-130289 discloses a monitoring system that monitors steam-using equipment provided with a steam supply part (steam supply channel 14 in JP 2003-130289 ) that receives a supply of steam, a steam-using part (steam - using system M in JP 2003-130289 ) that uses the supplied steam, and a discharge part (condensate introduction channel 17, a steam trap 1, and a condensate discharge channel 31 in JP 2003-130289 ) that discharges used condensate, the monitoring system comprising: a temperature sensor (temperature sensor TS in JP 2003-130289 ), which is at least one of a trap temperature sensor for measuring the temperature of a steam trap (steam trap 

Pending claim 1 differs from the invention disclosed in JP 2003-130289 in that the discharge part is a steam discharge part that discharges steam, AND that temperature statistical data obtained by statistical processing of measured temperature values and pressure statistical data obtained by statistical processing of measured pressure values can be used.

In the monitoring system disclosed in JP 2003-130289, condensate that passes through the condensate introduction channel 17 flows into the “steam trap 1”, and therefore, a person of ordinary skill in the art could easily ascertain that this condensate includes “steam”. Another difference is that statistical processing of values measured by a sensor is common practice adopted in various fields. Therefore, one of ordinary skill in the art could have easily arrived at the invention as in claim 1 on the basis of the invention disclosed in JP 2003-130289.

Further, the invention as in claim 3 appears to be adequately disclosed by the combination of JP 2003-130289 and WO 2016/021395. That is, WO 2016/021395 discloses a monitoring system provided with an abnormality notification unit (communication unit 14 in WO 2016/021395) that can notify a person responsible for steam-using equipment of the occurrence of an abnormality when it has been determined that an abnormality or a sign of an abnormality has occurred in a steam trap (steam trap 1 in WO 2016/021395). Both the inventions disclosed in documents JP 2003-130289 and WO 2016/021395 are concerned with monitoring systems for steam traps, and therefore, one of ordinary skill in the art could have easily conceived of 

Further, the invention as described in claim 4 appears to be adequately disclosed by the combination of JP 2003-130289 and JP 2005-299867. That is, JP 2005-299867 discloses a monitoring system wherein a steam trap (a steam trap in JP 2005-299867) is provided with an automatic cleaning mechanism (an ultrasonic vibrator 10 in JP 2005-299867) that can automatically remove any obstructing object in the steam trap, and the automatic cleaning mechanism is activated when it has been determined that an abnormality or a sign of an abnormality has occurred in the steam trap.

Both the inventions disclosed in JP 2003-130289 and JP 2005-299867 are concerned with monitoring systems for steam traps, and therefore, a person of ordinary skill in the art could have easily conceived of applying the features disclosed in JP 2005-299867 to the monitoring system disclosed in JP 2003-130289.

With respect to independent claim 5 and 6, the rational as already set forth with respect to claim 1, is applied herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        December 3, 2021
/RDH/